Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Species A2 and B3 (claims 13-20) in the reply filed on 01/04/2021 is acknowledged.  Currently claims 1-12 are withdrawn as non-elected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoops (US 2005/0069686 A1).
Claim 13:  Hoops teaches a composite comprising a metal substrate [0021], a bonding agent [0022], an intermediate layer [0023], an image or a paint [0026], and a protective sealant [0027] in the order thereof (Fig. 1 and [0036]), wherein the intermediate layer can have more than two surfaces [0023].  The bonding agent meets the claimed adhesive layer, the intermediate layer meets the claimed banked layer, the ink or paint meets the claimed coloring layer, and the protective sealant meets the 
Claim 14:  Hoops teaches the image or paint is formed on the intermediate layer (Fig. 1 and [0036]).
Claim 15:  Hoops teaches the intermediate layer is capable of retaining the image [0023].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoops (US 2005/0069686 A1) as applied to claim 13 above.
Hoops teaches the claimed invention as set forth above.
Claim 16:  Hoops teaches a stainless steel as one of suitable examples of the metal substrate [0021].  It is well established that depending on the content of the iron in the stainless steel, some stainless steels are attracted to a magnet.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoops (US 2005/0069686 A1) as applied to claim 13 above, and further in view of McGee et al. (US 2011/0076486 A1).

Claim 17:  Hoops does not teach the bonding agent comprises a crosslinking agent.  However, McGee teaches an adhesive composition for laminating a metal substrate and a plastic film, wherein the adhesive composition comprises a cross linker component so as to strongly bind the adhesive composition to the metal surface [0051].  Hoops and McGee are analogous art because they are from the same field of endeavor that is the metal layer-containing laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the cross linker-containing adhesive of McGee with the invention of Hoops, and the motivation would be, as McGee suggested, to strongly bind the adhesive to the metal surface which results in strengthening the bonding between the metal substrate and the plastic film [0051].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoops (US 2005/0069686 A1) as applied to claim 13 above, and further in view of Menotti et al. (US 2009/0096372 A1).
Hoops teaches the claimed invention as set forth above.
Claims 18-20:  Hoops teaches the intermediate layer can be a polymeric material [0023] and the protective sealant can be a polymeric material [0027].  It is well established that polymeric materials are generally transparent to light; and Hoops does not expressly teaches the polymeric materials are made opaque.  Hoops does not teach the intermediate layer and the protective sealant include an optical material.  However, Menotti teaches making an object visible under low or zero environmental illumination 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



BS
March 24, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785